DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 34 objected to because of the following informalities:  Claims 3 and 34 are dependent on cancelled claims 2 and 33 respectively.  It appears to be a typographical error.  The claims should depend on parent claims 1 and 32 respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 32, 55, 60 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Publication 2017/0171842 A1) further in view of Non Patent Literature titled UL design aspects of TTI shortening (herein referred to as the Intel Document).
In regards to claims 1, 55 and 64 You et al. (US Publication 2017/0171842 A1) teaches, a data communication apparatus, for transmitting one or more blocks of data within a frame comprising a two-dimensional grid of transmission symbol positions, wherein the data communication apparatus is configured to select a group of transmission symbol positions, which is a subset of the two-dimensional grid of transmission symbol 10positions, for a transmission of a data portion (see the two dimensional resource grid of figure 3 divided into control section which are further sub-dived and the data region); and wherein the data communication apparatus is 
In further regards to claims 1 and 55, You fails to teach, wherein the data communication apparatus is configured to receive an information indicating whether a reference symbol position is at a beginning of a selected group of transmission symbol positions or at an end of a selected group of transmission symbol positions or in an inner part of a selected group of transmission symbol positions or whether there are reference symbol positions both at a beginning and at an end of a selected group of transmission symbol positions.
The Intel document however teaches, wherein the data communication apparatus is configured to receive an information indicating whether a reference symbol position is at a beginning of a selected group of transmission symbol positions or at an end of a selected group of transmission symbol positions or in an inner part of a selected group of transmission symbol positions or whether there are reference symbol positions both at a beginning and at an end of a selected group of transmission symbol positions (see section 2.1 Proposal 1 starting at the bottom of page 1 and continues to page 2: For 2-symbol S-TTI, the position of UL DMRS should be flexible to maintain reasonable RS overhead with acceptable demodulation performance. The main benefit of dynamic DMRS position allows the eNB to adapt multiplexing of DMRS from multiple 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the positioning of the reference signal as taught by the Intel document into the teachings of You.  The motivation do so would be to make transmissions more efficient by reducing the reference signal/DMRS overhead.
In regards to claims 32, 60 and 64, You teaches, a data communication apparatus for receiving a plurality of data blocks from other data 25communication apparatuses, wherein the data blocks are represented by transmission symbols of multiple groups of transmission symbol positions within a frame comprising a two- dimensional grid of transmission symbol positions (see the two dimensional resource grid of figure 3 divided into control section which are further sub-dived and the data region), wherein the data communication apparatus is configured to signal to the other data communication apparatuses which group of transmission symbol positions should be used by 30which of the other data communication apparatuses, wherein the data communication apparatus is configured to provide an information describing a group of transmission symbol positions to be used by a given one of the other data communication apparatuses (see paragraph 265; as in the case of the legacy DMRS, the A-RS for AP 7 and the A-RS for AP 8 may be transmitted at the same RE location, and the A-RS for AP 9 and the A-RS for AP 10 may be transmitted at the same RE location), and an information describing a desired relative position of reference symbol positions with respect to the group of transmission symbol positions to be 35used by the 
In further regards to claims 32, 60 and 64, You fails to teach wherein the data communication apparatus is configured to provide an information indicating whether a reference symbol position is at a beginning of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or at an end of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or in an inner part of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or whether there are reference symbol positions both at a beginning and at an end of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses.
The Intel document however teaches, wherein the data communication apparatus is configured to provide an information indicating whether a reference symbol position is at a beginning of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or at an end of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or in an inner part of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the positioning of the reference signal as taught by the Intel document into the teachings of You.  The motivation do so would be to make transmissions more efficient by reducing the reference signal/DMRS overhead.
Claim(s) 1, 3, 32, 55, 60 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Publication 2017/0171842 A1) further in view of You et al. (US 2015/0230211 A1; herein referred to as Ahn et al. (second named inventor) to avoid confusion).
In regards to claims 1, 3, 55 and 64 You et al. (US Publication 2017/0171842 A1) teaches, a data communication apparatus, for transmitting one or more blocks of data within a frame comprising a two-dimensional grid of transmission symbol positions, wherein the data communication apparatus is configured to select a group of transmission symbol positions, which is a subset of the two-dimensional grid of transmission symbol 10positions, for a transmission of a data portion (see the two 
In further regards to claims 1, 3 and 55 and 64, You fails to teach, wherein the data communication apparatus is configured to receive an information indicating whether a reference symbol position is at a beginning of a selected group of transmission symbol positions or at an end of a selected group of transmission symbol positions or in an inner part of a selected group of transmission symbol positions or whether there are reference symbol positions both at a beginning and at an end of a selected group of transmission symbol positions and wherein the information indicating whether a reference symbol position is at a beginning of a selected group of transmission symbol positions or at an end of a selected group of transmission symbol positions is a 1-bit information.
Ahn however teaches, wherein the data communication apparatus is configured to receive an information indicating whether a reference symbol position is at a beginning of a selected group of transmission symbol positions or at an end of a selected group of transmission symbol positions or in an inner part of a selected group of transmission symbol positions or whether there are reference symbol positions both 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of punctured DMRS as taught by Ahn into the teachings of You.  The motivation to do so would be to efficiently use the transmission bits when bandwidth is at a premium.
In regards to claims 32, 60 and 64, You teaches, a data communication apparatus for receiving a plurality of data blocks from other data 25communication apparatuses, wherein the data blocks are represented by transmission symbols of multiple groups of transmission symbol positions within a frame comprising a two- dimensional grid of transmission symbol positions (see the two dimensional resource grid of figure 3 divided into control section which are further sub-dived and the data region), wherein the data communication apparatus is configured to signal to the other data communication apparatuses which group of transmission symbol positions should be used by 30which of the other data communication apparatuses, wherein the data communication apparatus is configured to provide an information describing a group of transmission symbol positions to be used by a given one of the other data communication apparatuses (see paragraph 265; as in the case of the legacy DMRS, the A-RS for AP 7 and the A-RS for AP 8 may be transmitted at the same RE location, and the A-RS for AP 9 and the A-RS for AP 10 may be transmitted at the same RE location), and an information describing a desired relative position of reference symbol positions with respect to the group of transmission symbol positions to be 35used by the 
In further regards to claims 32, 60 and 64, You fails to teach wherein the data communication apparatus is configured to provide an information indicating whether a reference symbol position is at a beginning of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or at an end of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or in an inner part of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or whether there are reference symbol positions both at a beginning and at an end of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses.
Ahn however teaches, wherein the data communication apparatus is configured to provide an information indicating whether a reference symbol position is at a beginning of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or at an end of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or in an inner part of a group of transmission symbol positions to be used by the given one of the other data communication apparatuses or whether there 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of punctured DMRS as taught by Ahn into the teachings of You.  The motivation to do so would be to efficiently use the transmission bits when bandwidth is at a premium.
Allowable Subject Matter
Claims 5-7, 34, 36-37 and 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art effectively fails to teach, the 2-bit indications that indicate the position or location of the reference symbols in combination with the limitations of the parent independent claims.
Response to Arguments
Applicant’s arguments filed 12/01/2020 with respect to added amended limitation to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466